Citation Nr: 1638364	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include degenerative joint disease (DJD) and gouty arthropathy.  

2.  Entitlement to service connection for a right foot disorder, to include DJD and gouty arthropathy.  

3.  Entitlement to service connection for a right ankle disorder, to include DJD and gouty arthropathy.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to January 1998.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In August 2015, the Board remanded the claims on appeal for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA with regard to the claims for service connection for left shoulder, right foot, and right ankle disorders.  

At the time of the Board remand in August 2015, the evidence was summarized.  It is repeated here for clarity.  

The Veteran filed a claim for service connection benefits in October 2010.  He reported the onset of a left shoulder condition in 2003.  His right foot arthritis began in January 2007, and his right foot gout began in 2000.  

The service treatment records (STRs) are negative for report of, treatment for, or diagnoses of the left shoulder and right foot, to include arthritis or gout.  

Post service VA records dated on December 26, 2002, reflect that the Veteran was seen for the first time at that facility.  He gave a past medical history of left shoulder pain, but his main concern was right foot pain which had started two days prior. He was unable to move, and he was unable to stand on it.  He reported no previous injury, to include stressful running or walking.  X-rays showed mild DJD in the left shoulder and right foot.  A possibility of gout "in a patient with alcoholism" was noted.  

Private medical records dated in September 2009 report gouty arthropathy of the right ankle.  Private X-rays showed osteoarthritis of the left shoulder and right lower extremity in February 2010.  

Subsequently dated VA records include VA X-rays of the right foot, right ankle, and left shoulder in November 2010.  The left shoulder and right ankle X-rays were interpreted as normal.  The right foot X-ray showed mild osteoarthritis in the navicular -1st cuneiform joint.  

Two lay statements in support of the Veteran's claims were added to the record in January 2011.  One attestee reported that she had taken the Veteran to the emergency room for foot swelling and pain.  She also recalled that at one time, the Veteran was unable to lift his arm higher than his chest.  She also said that he had been bedridden in the past due to his foot problems.  The other attestee reported that the Veteran had been in severe pain due to his foot problems.  She noted that he had received prescriptions from VA for his gout. 

Private records dated in 2013 primarily pertain to the Veteran's vision problems. 

In April 2015, the Veteran provided testimony in support of his claims. He pointed out that he worked as a cook during service and spent much of his time lifting heavy objects and standing on cool, wet steel floors.  He also ran 12 to 26 miles per day. While he was not treated during service for left shoulder or right foot complaints, he first noticed problems in the shoulder and foot at that time.  He felt that current left shoulder and right foot conditions resulted not from inservice trauma but from general wear and tear over his long active service period.  

Subsequently added to the record was a June 2015 report as provided by a private chiropractor, V.P., D.C., wherein the diagnoses included left shoulder ankylosis and scapulohumeral articulation, as well as ankylosis of the right ankle and right ankle gout.  The examiner opined that each of these conditions was "at least as more likely than not" of service origin, but did not provide a rationale for his opinions.  

The Board remanded the claims in August 2015.  It was requested that VA examinations be conducted to address the nature and etiology of any left shoulder, right foot, and right ankle disorders, to include DJD or gouty arthropathy.  In providing the opinions requested, the examiner was to address all evidence of record, to include the Veteran's claim of cumulative trauma related to over 20 years in service as a cook as the basis for any disorders found.  

Added to the record after the Board decision were additional VA records to include treatment records from March 2015 reflecting that the Veteran continued to take medication for arthritis.  

A VA examination to address the etiology of left shoulder, right foot, and right ankle disorders, to include DJD and gouty arthropathy, was conducted in March 2016.  Abnormal range of motion (ROM) in the left shoulder was noted.  The diagnoses included left shoulder strain.  The examiner noted that imaging studies of the shoulder had been performed which showed that no degenerative or traumatic arthritis was present.  As to the right foot, gout was diagnosed.  As to the right ankle, ankle strain was diagnosed.  Again, it was noted that imaging studies of the right foot and ankle had been performed.  The examiner noted that there were degenerative changes in the right foot but not in the ankle.  

The VA examiner opined that the Veteran's claimed conditions of gout in the left shoulder, right foot, and right ankle were less likely as not the result of active service.  For rationale, it was noted that there was no medical evidence to support that gout was present while in service or within a year of discharge.  

In his report, the VA examiner failed to specifically address the Veteran's claim of cumulative trauma related to over 20 years in service as a cook as the basis for any claimed disorders.  Moreover, while noting that there was arthritis in the right foot but not in the left shoulder and right ankle, the examiner failed to address VA and private reports showing diagnoses of mild DJD in the left shoulder and right ankle, to include VA records in 2002 and private records in 2009-2010.  He did not provide specific opinion as to whether any current arthritis (separate from gout), for example, in the right foot, was of service origin.  While noting that imaging studies had been reviewed, it is unclear as to whether X-rays were conducted at the time of the 2016 examination or whether previous studies of record were reviewed.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (the Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the 2015 Board remand.  

In an April 2016 letter from the Veteran's attorney, she indicated that the Veteran wanted to testify before the Board at a videoconference hearing and requested that such a hearing be scheduled.  A hearing has not yet been scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file to the examiner who conducted the March 2016 VA examination.  Again, the examiner is requested to determine the nature and etiology of any left shoulder and right foot/ ankle disorders found, to include DJD of the left shoulder and right foot/ankle, and/or gouty arthropathy of the right foot/ankle.  The examiner must review pertinent documents in the claims file and provide opinions that respond to the following: 

Is it at least as likely as not (a 50% or better probability or greater) that the Veteran has a left shoulder disorder, to include DJD, or a right foot/ankle disorder, to include DJD or gouty arthropathy, as the result of active duty service, to include whether DJD/arthritis or gouty arthropathy, if present, was manifested to a compensable degree within one year of service discharge.  

In providing the requested opinions, it is again asked that the examiner address the Veteran's claim of cumulative trauma related to over 20 years in service as a cook as the basis for any left shoulder or right foot/ankle disorders found.  It is also necessary that the examiner address those documents in the record which have showed mild DJD in the left shoulder and right foot in contradiction to his own findings.  

All findings and conclusion should be set forth in a legible report.  A rationale should be given for any opinion rendered, citing to supporting factual data and medical literature, as deemed appropriate.  

If the examiner determines that further examination of the Veteran is necessary to provide any requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, a new examination should be conducted, and the examiner should provide the opinions sought.  

2.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  

3.  Then, the Vedteran should be scheduled for a videoconference hearing before the Board.  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

